 

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

UNITED STATES DISTRICT CO
SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF Al\/IERICA JUDGMENT IN A C _ `_`_ .
V_ (For Offenses Comrnitted On or Alier Novembhll, 198 7)

 

 

 

 

ANA BELGICA vALERlo-DURAN (1) CHS€ N“mb@ff 19CR9321 JM

L. Marcel Stewart
Defendant’s Attorney

USM Number 82195298

U __
THE DEFENDANTZ
El pleaded guilty to count(s) ONE OF THE INFORMATION.

 

l:l was found guilty on count(s)

after a plea of not guiltv.
Accordin,<z,ly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

Count
'I`itle & Section Nature of Offense Number§s[
18 USC 1544 Misuse of Passport (Felony) l
The defendant is sentenced as provided in pages 2 through 2 of this judgment
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
l:l The defendant has been found not guilty on count(s)
il Count(s) is dismissed on the motion of the United States`

 

Assessment : $ 100.00, Waived.

|Z

JVTA Assessment*: $
*Justice for Victims of Trafflcking Act of 2015, Pub. L. No. 114-22.

No fine E Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. lf ordered to pay restitution, the defendant must notify the court and United States Attorney Of
any material change in the defendant’s economic circumstances

March 15. 2019

Date of Imposition of Sentence

.ileffry T. Miller
ITED Sy ATES DISTRlCT JUDGE

 

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: ANA BELGICA VALERIO-DURAN (l) Judgment - Page 2 of 5
CASE NUMBER: 19CR0321 JM

IMPRISONMENT

' Tlterdefendant'is'hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
TIME SERVED.

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bu;reau of Prisons:

El:l

E The defendant is remanded to the custody of the United States Marshal.

The defendant must surrender to the United States Marshal for this district
|:l at A.M. on

 

U as notified by the United States Marshal.

m The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons:

l:| on or before
E as notified by the United States Marshal.
l:| as notified by the Probation or Pretrial Services Office.

RETURN
I have executed this judgment as follows:

Defendant delivered on tO

 

at , with a certified copy of this judgment

 

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL

l9CRO321 JM

 

